USDC IN/ND case 2:20-cv-00299-TLS-APR document 43 filed 04/15/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 MORRIS TUCKER,

                    Plaintiff,

                       v.                            CAUSE NO.: 2:20-CV-299-TLS-APR

 LAKE COUNTY SHERIFF OSCAR
 MARTINEZ JR; LAKE COUNTY
 INDIANA SHERIFF’S DEPARTMENT;
 LAKE COUNTY; WILLIAM FORGEY,
 MD; CORRECTIONAL HEALTH
 INDIANA, INC.; PAT GLISSMAN, RN;
 JUDY HEDRICK, RN; DALI LAZIC, RN;
 JOHN MARTHALER, RN; MICHELLE
 WATHIER, NP; LISA MEAKER, FNP-C;
 VICKI SALLAY, RN; LYNN ROBINSON;
 DR. JAMES JACKSON; and WEXFORD OF
 INDIANA, LLC,

                     Defendants.

                                   OPINION AND ORDER

       This matter is before the Court on a Notice of Voluntary Dismissal of Wexford of

Indiana, LLC and Dr. James Jackson [ECF No. 42], filed on April 9, 2021. Therein, the Plaintiff

seeks to dismiss with prejudice the claims against Defendants Wexford of Indiana, LLC, and Dr.

James Jackson. Although not specified, as the Plaintiff moves and neither Defendant has

answered or moved for summary judgment, it appears to fall under Federal Rule of Civil

Procedure 41(a)(1)(A)(i).

       However, the Seventh Circuit Court of Appeals has held that the proper procedure for

dismissal of individual parties or claims is by the amendment of pleadings under Federal Rule of

Civil Procedure 15(a) and not by dismissal under Federal Rule of Civil Procedure 41(a). Taylor

v. Brown, 787 F.3d 851, 857–58, 858 n.9 (7th Cir. 2015) (explaining that “Rule 15(a) allows a
USDC IN/ND case 2:20-cv-00299-TLS-APR document 43 filed 04/15/21 page 2 of 2




plaintiff to amend his complaint—including by adding or dropping parties and claims—as a

matter of right in some situations and by court order in others” and reminding district court to

use Rule 15(a) rather than Rule 41(a) for dismissal of individual claims); see also 6 Fed. Prac. &

Proc. Civ. § 1479 (3d ed.).

       Accordingly, the Court STRIKES the Notice of Voluntary Dismissal of Wexford of

Indiana, LLC and Dr. James Jackson [ECF No. 42]. Pursuant to Federal Rule of Civil Procedure

15(a)(2), the Court GRANTS the Plaintiff leave to file, on or before May 3, 2021, an amended

complaint to drop as Defendants Wexford of Indiana, LLC, and Dr. James Jackson.

       SO ORDERED on April 15, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
